 1   NATHAN C. VOLHEIM
     nvolheim@sulaimanlaw.com
 2
     SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6
     PATRICIA HALSTEAD
 7   phalstead@halsteadlawoffices.com
     HALSTEAD LAW OFFICES
 8   615 South Arlington Avenue
     Reno, NV 89509
 9   Telephone: (775) 322-2244
10   Facsimile: (775) 465-4144
     Attorney for Defendant
11                                  UNITED STATES DISTRICT COURT
12                                      DISTRICT OF NEVADA
13

14    TERRI R. SWANSON,                         Case No. 3:19-cv-00123-HDM-WGC
15                       Plaintiff,             AGREED STIPULATION OF DISMISSAL
16           v.
17    COLLECTION SERVICE OF NEVADA,
18                       Defendant.
19

20

21
            IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, TERRI R.
22
     SWANSON, and the Defendant, COLLECTION SERVICE OF NEVADA, through their respective
23
     counsel that the above-captioned action is dismissed, with prejudice against COLLECTION
24

25   SERVICE OF NEVADA, pursuant to Federal Rule of Civil Procedure 41. Each party shall bear its

26   own costs and attorney fees.

27

28
                                                   1
 1

 2

 3
     Respectfully submitted this 12th day of July 2019.
 4
      TERRI R. SWANSON                                    COLLECTION SERVICE OF NEVADA
 5
      /s/ Nathan C. Volheim                               /s/ Patricia Halstead, Esq.
 6    Nathan C. Volheim                                   Patricia Halstead, Esq.
 7    Admitted Pro Hac Vice                               Halstead Law Offices
      Sulaiman Law Group, Ltd                             615 South Arlington Avenue
 8    2500 South Highland Avenue, Suite 200               Reno, Nevada 89509
      Lombard, IL 60148                                   Phone: (775) 322-2244
 9    Phone: (630) 575-8181                               Fax: (775) 465-4144
      Fax: (630) 575-8188                                 Counsel for Defendant
10
      Counsel for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
 1

 2

 3
                                       CERTIFICATE OF SERVICE
 4
               I hereby certify that I today caused a copy of the foregoing document to be electronically
 5
     filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
 6

 7   record.

 8
                                                                   s/ Nathan C. Volheim
 9                                                                 Nathan C. Volheim

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
 1   NATHAN C. VOLHEIM
     nvolheim@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6   PATRICIA HALSTEAD
 7   phalstead@halsteadlawoffices.com
     HALSTEAD LAW OFFICES
 8   615 South Arlington Avenue
     Reno, NV 89509
 9   Telephone: (775) 322-2244
     Facsimile: (775) 465-4144
10
     Attorney for Defendant
11

12                                UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14

15    TERRI R. SWANSON,                            Case No. 3:19-cv-00123-HDM-WGC
16                      Plaintiff,                 PROPOSED ORDER
17           v.
18
      COLLECTION SERVICE OF NEVADA,
19
                        Defendant.
20

21

22                          ORDER ON DISMISSAL WITH PREJUDICE

23
            Plaintiff, TERRI R. SWANSON (“Plaintiff”), by and through her attorneys, Sulaiman Law
24
     Group, Ltd. , having filed with this Court her Agreed Stipulation of Dismissal with Prejudice and
25
     the Court having reviewed same, now finds that this matter should be dismissed.
26

27          IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby

28   dismissed, with prejudice.
                                                     1
 1
              July 12, 2019
     Dated: ________________________
 2

 3                                     _______________________________________
                                       Judge, U.S. District Court
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
